

117 HR 743 IH: To direct the United States Postal Service to place within ZIP Code 92880 any area of Eastvale, California, that is not within such ZIP Code, and for other purposes.
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 743IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Mr. Calvert introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct the United States Postal Service to place within ZIP Code 92880 any area of Eastvale, California, that is not within such ZIP Code, and for other purposes. 
1.Covering entirety of Eastvale, California, within ZIP Code 92880Not later than 180 days after the date of the enactment of this section, the United States Postal Service shall modify the boundary of ZIP Code 92880 to include any portion of Eastvale, California, that is not within such ZIP Code on such date.  